 1   MARK W. COLEMAN #117306
     NUTTALL COLEMAN & DRANDELL
 2   2333 MERCED STREET
     FRESNO, CALIFORNIA 93721
 3
     PHONE (559) 233-2900
 4   FAX (559) 485-3852
     mcoleman@nuttallcoleman.com
 5

 6   ATTORNEYS FOR Defendant, FORREST AWBREY
 7

 8

 9                                    UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    THE UNITED STATES OF AMERICA,                    Case No. 1:18-CR-00053-LJO
13                       Plaintiff,
14           v.                                        STIPULATION TO CONTINUE
                                                       SENTENCING AND ORDER
15    FORREST AWBREY,
16                       Defendant.
17

18          TO:     THE UNITED STATES DISTRICT COURT; UNITED STATES ATTORNEY'S
19   OFFICE and/or ITS REPRESENTATIVES:
20          IT IS HEREBY STIPULATED and agreed by and between attorneys for the respective

21   clients that the Sentencing hearing currently on calendar for October 28, 2019, at 1:00 p.m., be

22   continued to November 18, 2019, at 1:00 p.m., or as soon thereafter as is convenient to the court’s

23   calendar.

24          IT IS FURTHER STIPULATED that the deadlines for the Presentence schedule, including

25   the filing of formal objections to the Pre-Sentence Investigation Report, be rescheduled in

26   accordance with the new Sentencing date.

27          This continuance is requested by counsel for Defendant, FORREST AWBREY, due to the

28   fact that counsel is scheduled to undergo a medical procedure on Tuesday, October 15, 2019.
 1   Counsel’s physician has advised counsel that it will be a week before counsel will be able to return

 2   to work, and then counsel will be on modified/part-time duty for an additional one to four weeks.

 3   Due to the fact that both parties have witnesses on call for the Sentencing hearing, Counsel would

 4   request that the Sentencing be continued to a date where counsel will be back to court full-time.

 5   November 18, 2019, is a date that has been cleared with the witnesses that both counsel intend to

 6   call and is available for both counsel.

 7          Counsel for Defendant has spoken with Assistant U.S. Attorney, DAVID GAPPA, who has

 8   no objection to this continuance.

 9   Dated: October 4, 2019.                   Respectfully Submitted,

10                                             NUTTALL COLEMAN & DRANDELL

11                                             /s/ Mark W. Coleman

12                                             MARK W. COLEMAN
                                               Attorney for Defendant,
13                                             Forrest Awbrey

14   Dated: October 4, 2019.                   UNITED STATES ATTORNEY’S OFFICE

15                                             /s/ David Gappa

16                                             DAVID GAPPA
                                               Assistant U.S. Attorney
17
                                                    *******
18

19                                                  ORDER

20          IT IS SO ORDERED that the Sentencing in this matter is continued to November 18, 2019,

21   at 1:00 p.m.
22          IT IS FURTHER ORDERED that the filing of formal objections to the Pre-Sentence
23
     Investigation Report, be rescheduled in accordance with the new Sentencing date.
24

25
     IT IS SO ORDERED.
26
27      Dated:      October 4, 2019                           /s/ Lawrence J. O’Neill _____
                                                      UNITED STATES CHIEF DISTRICT JUDGE
28
                                                          2
